DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on the merits for application no. 16/768,867 filed 01 June 2020. Claims 1-10 pending. 

Allowable Subject Matter
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A work vehicle, comprising: a front axle; a rear axle; an articulated vehicle chassis including a front frame portion and a rear frame portion pivotally coupled together at a generally vertical pivot axis, the front frame portion carrying the front axle and the rear frame portion carrying the rear axle; a steering system including at least one steering cylinder connected between the front frame portion and the rear frame portion; a power plant providing motive power; a transmission receiving power from the power plant and providing power to each of the front axle and the rear axle; and a clutch interconnected between the transmission and the rear axle, wherein the steering system is configured to disengage the clutch to disengage power from the transmission to the rear axle and to provide reactive steering, whereby the front frame portion tows the rear frame portion and the rear frame portion is generally free to pivot relative to the front frame portion about the pivot axis.
Regarding claims 1, , the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the amended claims regarding full disengagement of power from the transmission are not taught or rendered obvious by the prior art. Without any further references that teach or disclose the claimed system, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 26 July 2022, with respect to pages 4-6 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1, 4, 6, 8, and 10 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659